Appeal from a judgment of Supreme Court, Erie County (Buscaglia, J.), entered May 25, 2000, convicting defendant upon his plea of guilty of, inter alia, murder in the second degree.
*977It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum:- We reject the contention of defendant that he was denied effective assistance of counsel and that, as a result, his plea of guilty was not knowingly, intelligently and voluntarily entered. Contrary to defendant’s contention, defense counsel’s advice to defendant to accept the plea offer before the Huntley hearing was conducted does not constitute ineffective assistance of counsel (see People v Gibson, 261 AD2d 710, 711). Nor was defense counsel ineffective in advising defendant to accept an offer exposing him to the maximum terms of imprisonment on each count when the offer also provided that those terms would run concurrently rather than consecutively (see People v Gale, 130 AD2d 588, 589; People v Lewis, 116 AD2d 778, 779, lv denied 67 NY2d 885). Contrary to the further contention of defendant, the record establishes that his waiver of the right to appeal was knowing, intelligent and voluntary (see People v Hidalgo, 91 NY2d 733, 736; People v Burse, 295 AD2d 968, 969, lv denied 98 NY2d 709), and that waiver encompasses defendant’s challenge to the severity of the sentence (see People v Lococo, 92 NY2d 825, 827). Present— Pigott, Jr., P.J., Green, Scudder, Kehoe and Lawton, JJ.